Citation Nr: 1628318	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-31 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar spondylosis with
intervertebral disc syndrome.

2. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the
sciatic nerve of the right lower extremity, from April 4, 2012.

3. Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee.

4. Entitlement to an initial rating in excess of 10 percent for right knee instability,
from May 21, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision in which the RO continued a 10 percent rating for osteoarthritis of the right knee and a 20 percent rating for lumbar spondylosis with intervertebral disc syndrome; but awarded a separate 20 percent rating for radiculopathy of the right sciatic nerve of the lower extremity (effective April 4, 2012), and a separate 10 percent rating for right knee instability (effective May 21, 2012).  In July 2012, the Veteran filed a notice of disagreement (NOD) interpreted as expressing disagreement with the ratings continued and assigned.  A statement of the case on all four claims was issued in July 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), also listing all four claims, in November 2012.  A supplemental SOC (SSOC) reflecting the continued denial of higher ratings was issued in October 2013.

In his substantive appeal, the Veteran initially requested a hearing before a Decision Review Officer (DRO) at the RO.  However. after receiving notice of the requested hearing, in April  2015 correspondence, the Veteran, through his representative, withdrew his request for a DRO hearing, and requested, instead, a Board video-conference hearing.  In February 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. In addition to the VBMS file, there is a separate paperless, electronic (Virtual VA) file associated with the Veteran.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action. on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  Specifically, there appears to be pertinent records outstanding that may have bearing on these matters.

During his February 2016 Board hearing, the Veteran testified that he underwent platelet rich plasma (PRP) therapy.  See Board Hearing Transcript (Tr.) at 15.  A review of the treatment records of record does not reveal any notes documenting PRP.  While a VA treatment record dated May 2013 notes that the Veteran was "thinking about" PRP therapy, there are no treatment records documenting actual PRP treatment, despite the Veteran's testimony that he has undergone such.  Furthermore, VA treatment records dated through September 2013 are of record.  However, as a July 2015 rating decision (on other matters) references VA Medical Center (VAMC) treatment records dated from May 2014 to June 2015, more recent records clearly exist but are not associated with the claims file (now in Virtual VA and VBMS).  

Because it appears there are outstanding VA treatment records potentially pertinent to these matters, the Board finds that all of the claims on appeal must be remanded.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are generally deemed in the constructive possession of the agency).

Also while these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should  give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted (to include arranging for further examination(s), as appropriate) prior to adjudicating the claims on appeal.  In adjudicating each claim for higher rating, the AOJ should consider and discuss whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since September 2013.  As appropriate, follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all private (non-VA) records documenting treatment for his low back and/or right knee.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo additional VA examination(s), as appropriate), adjudicate the higher rating claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication)  and legal authority (to include, for each claim, whether staged rating is warranted)

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

